DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 06/29/2021.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-4, 8-11, and 15-24 were previously pending. Claims 5-7, 12-14 were previously withdrawn. Claims 1, 2, 8, 9, 15, 16, 21, and 22 are amended. Claims 3-4, 10-11, 17-18, 23-24 are canceled. Claims 25-27 are newly added. Claims 1, 2, 8, 9, 15, 16, 19-22, 25-27 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Congzhou Zhou on 07/14/2021.

The application has been amended as follows: 
*** SEE ATTACHED AMENDMENTS***

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the general concepts of a non-combined registration request procedures and what happens when the MME of the PS domain does not support SMS only transfer.  For example, Hong (US 2018/0020417), discloses a MME in a PS domain receiving a an EPS attach type in an attach request, which is equivalent to a non-combined registration request, and further including an SMS only indication information. Hong further discloses a registration reject message transmitted back to the requesting UE when UE requested CIoT features are not supported by the core network. Catovic, (US 2018/0020417), further discloses a location update procedure is performed in which a location update request is transmitted to a MSC/VLR of a circuit switching domain when an MME determines that SMS in MME is not supported. Other prior art, Ahn (US 2009/0305668), discloses updating TMSI in a location update accept during a registration procedure, in which the TMSI is used for requesting registration. However, the prior art does not teach receiving a location update accept message from the mobility management network element in the CS domain, wherein the location update accept message is used to indicate that the mobility management network element in the CS domain accepts the registration of the terminal device with the CS domain, and wherein the location update accept message comprises a CS domain mobility management parameter; and storing the CS domain mobility management parameter, wherein when the mobility management network element in the PS domain needs to implement the registration of the terminal device with the CS domain again, the CS domain mobility management parameter is used to implement the registration of the terminal device with the CS domain for a non-combined registration request 
Subsequently, after an additional comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application, individually, or in any hypothetical combination. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Correspondingly, it is believe that the claims and description of the invention are adequately described and set forth in the specification such that Applicants'  claimed invention, and terms and features described therein, are readily understood by those of ordinary skill in the art as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENKEY VAN/           Primary Examiner, Art Unit 2477